                                                         Case 2:20-cv-00491-SMB Document 16 Filed 04/15/20 Page 1 of 8




                                                       Kenneth M. Motolenich-Salas (Bar No. 027499)
                                                   1
                                                       MotoSalas Law, PLLC
                                                   2   16210 North 63rd Street
                                                       Scottsdale, Arizona 85254
                                                   3
                                                       Telephone 202•257•3720
                                                   4   E-mail: ken@motosalaslaw.com
                                                       Attorney for Defendant Spyderpunk LLC
                                                   5
                                                   6                       IN THE UNITED STATES DISTRICT COURT
                                                   7                             FOR THE DISTRICT OF ARIZONA
                                                   8
                                                        Elliot McGucken,                                    Case No. 2:20-CV-00491-SMB
                                                   9
                                                  10                       Plaintiff,                       DEFENDANT SPYDERPUNK
MotoSalas Law, PLLC
                      Scottsdale, Arizona 85254




                                                                                                            LLC’S ANSWER TO
                       16210 North 63rd Street




                                                  11           v.
                           (202) 257-3720




                                                                                                            PLAINTIFF ELLIOT
                                                  12    Spyderpunk LLC,                                     MCGUCKEN’S COMPLAINT
                                                                                                            (DOC. 1)
                                                  13
                                                                           Defendant.
                                                  14
                                                  15          Defendant Spyderpunk LLC (“Defendant”), by and through undersigned counsel,
                                                  16   hereby answers Plaintiff Elliot McGucken’s (“Plaintiff”) Complaint (Doc. 1) as follows:
                                                  17          1.     Defendant admits that this is a civil action seeking damages and injunctive
                                                  18   relief for purported copyright infringement, which Defendant denies, under the Copyright
                                                  19   Act, 17 U.S.C. § 101 et seq.
                                                  20          2.     Admitted.
                                                  21          3.     Defendant admits that this Court has personal jurisdiction since it is a
                                                  22   registered Arizona limited liability company and has a principal place of business in
                                                  23   Arizona, but denies the remaining allegations of Paragraph 3.
                                                  24          4.     Defendant admits that venue in this Court is proper because Defendant resides
                                                  25   in Arizona, but denies the remaining allegations of Paragraph 4.
                                                  26                                           PARTIES
                                                  27          5.     Defendant is without sufficient information to form a belief about the
                                                  28   allegations in Paragraph 5 and, on that basis, denies them.
       Case 2:20-cv-00491-SMB Document 16 Filed 04/15/20 Page 2 of 8




 1          6.     Admitted.
 2          7.     Defendant is without sufficient information to form a belief about the
 3   allegations in Paragraph 7 and, on that basis, denies them.
 4                         PURPORTED FACTUAL ALLEGATIONS
 5                                   Plaintiff Elliot McGucken
 6          8.     Defendant is without sufficient information to form a belief about the
 7   allegations in Paragraph 8 and, on that basis, denies them.
 8          9.     Defendant is without sufficient information to form a belief about the
 9   allegations in Paragraph 9 and, on that basis, denies them.
10          10.    Defendant is without sufficient information to form a belief about the
11   allegations in Paragraph 10 and, on that basis, denies them.
12          11.    Defendant is without sufficient information to form a belief about the
13   allegations in Paragraph 11 and, on that basis, denies them.
14          12.    Defendant is without sufficient information to form a belief about the
15   allegations in Paragraph 12 and, on that basis, denies them.
16          13.    Defendant is without sufficient information to form a belief about the
17   allegations in Paragraph 13 and, on that basis, denies them.
18          14.    Defendant admits that McGucken has registered (i) approximately 43,601
19   photographs from 2014 under a group registration entitled “2014 Group Registration Photos,
20   Dr. Elliot McGucken 45SURF Hero's Odyssey Mythology Fine Art Photography, published
21   January 1st, 2014 to December 31st, 2014, Approximately 43,601 Photos” and bearing
22   Registration No. VA0002089200 as indicated in a true and correct copy of the Copyright
23   Office’s online database record for such registration attached hereto as Exhibit 1, and (ii)
24   approximately fourteen photographs from 2014 under a group registration entitled “Group
25   Registration Photos; Elliot McGucken 45SURF Models, published from February 8th, 2014
26   to October 6th, 2014; 14 Photos” and bearing Registration No. VA0002085977 as indicated
27   in a true and correct copy of the Copyright Office’s online database record for such
28   registration attached hereto as Exhibit 2, but is without sufficient information to form a
                                                  2
       Case 2:20-cv-00491-SMB Document 16 Filed 04/15/20 Page 3 of 8




 1   belief about the allegations in Paragraph 14 and, on that basis, denies them.
 2                                  Defendant Spyderpunk LLC
 3          15.    Defendant admits that it is an apparel company, but denies the remaining
 4   allegations of Paragraph 15.
 5          16.    Denied.
 6          17.    Defendant admits that it has a social media account on Instagram and
 7   Pinterest, but denies the remaining allegations of Paragraph 17.
 8                            Defendant’s Alleged Infringing Conduct
 9          18.    Defendant is without sufficient information to form a belief about the
10   allegations in Paragraph 18 and, on that basis, denies them.
11          19.    Defendant is without sufficient information to form a belief about the
12   allegations in Paragraph 19 and, on that basis, denies them.
13          20.    Defendant is without sufficient information to form a belief about the
14   allegations in Paragraph 20 and, on that basis, denies them.
15          21.    Defendant is without sufficient information to form a belief about the
16   allegations in Paragraph 21 and, on that basis, denies.
17          22.    Defendant is without sufficient information to form a belief about the
18   allegations in Paragraph 22 and, on that basis, denies them.
19          23.    Defendant is without sufficient information to form a belief about the
20   allegations in Paragraph 23 and, on that basis, denies them.
21          24.    Defendant is without sufficient information to form a belief about the
22   allegations in Paragraph 24 and, on that basis, denies them.
23          25.    Defendant admits that Plaintiff did not give Defendant permission to use any
24   of Plaintiff’s photographs, but denies that Defendant used any such photographs in violation
25   of the Copyright Act or that Defendant removed Plaintiff’s watermark. To the extent not
26   addressed by the foregoing, Defendant denies the remaining allegations of Paragraph 25.
27    FIRST CAUSE OF ACTION: PURPORTED COPYRIGHT INFRINGEMENT, 17
28                                     U.S.C. § 101 ET SEQ.
                                                  3
       Case 2:20-cv-00491-SMB Document 16 Filed 04/15/20 Page 4 of 8




 1          26.    Defendant incorporates by this reference its responses to the preceding
 2   paragraphs as if they were fully restated herein.
 3          27.    Defendant admits that Plaintiff did not consent to, authorize, permit, or allow
 4   in any manner any use by Defendant of any of Plaintiff’s photographs, denies that
 5   Defendant used any such photographs in violation of the Copyright Act. To the extent not
 6   addressed by the foregoing, Defendant denies the remaining allegations of Paragraph 27.
 7          28.    Denied.
 8          29.    Defendant is without sufficient information to form a belief about the
 9   allegations in Paragraph 29 and, on that basis, denies them.
10          30.    Denied.
11          31.    Denied.
12          32.    Denied.
13     SECOND CAUSE OF ACTION: PURPORTED FALSIFICATION, REMOVAL,
14     AND ALTERATION OF COPYRIGHT MANAGEMENT INFORMATION, 17
15                                          U.S.C. § 1202
16          33.    Defendant incorporates by this reference its responses to the preceding
17   paragraphs as if they were fully restated herein.
18          34.    Denied.
19          35.    Denied.
20          36.    Denied.
21          37.    Denied.
22          38.    Denied.
23          39.    Defendant is without sufficient information to form a belief about whether
24   Plaintiff has sustained significant injury and monetary damages and denies the allegation
25   that Defendant has committed any wrongful acts or that any wrongful acts, if committed,
26   have resulted in significant injury or monetary damages to Plaintiff. To the extent not
27   addressed by the foregoing, Defendant denies the remaining allegations of Paragraph 39.
28          40.    Defendant denies it violated 17 U.S.C. § 1202, but is without sufficient
                                                   4
       Case 2:20-cv-00491-SMB Document 16 Filed 04/15/20 Page 5 of 8




 1   information to form a belief about the remaining allegations in Paragraph 40 and, on that
 2   basis, denies them.
 3                                      Affirmative Defenses
 4          41.     Defendant incorporates by reference its responses contained in the previous
 5   paragraphs of this Answer as though fully set forth herein.
 6          42.     Failure to State a Claim: Pursuant to Fed. R. Civ. P. 12(b)(6) and 12(c), the
 7   Complaint fails to state any claim on which relief can be granted.
 8          43.     Waiver: By virtue of the statements, conduct, agreements, and/or omissions
 9   of Plaintiff, Plaintiff has waived any and all rights which Plaintiff claims under the facts
10   alleged in the Complaint under the doctrine of waiver.
11          44.     Good Faith/Innocent Intent: Plaintiff’s claims are barred in whole or in part
12   because Defendant’s conduct at all times was done in good faith and with non-willful intent.
13          45.     No Wrongfulness: None of the actions alleged in the Complaint to have been
14   taken by Defendant is wrongful and, as such, Defendant has not violated any valid right
15   owned by Plaintiff.
16          46.     No Causation of Damages: One or more claims is barred in whole or in part
17   because none of the Defendant’s alleged conduct actually, directly, or proximately caused
18   any of the losses or damages allegedly sustained by Plaintiff.
19          47.     No Willfulness: To the extent that the actions of Defendant constitutes a
20   violation of a right owned by Plaintiff, such actions were not willful, intentional, wanton,
21   or otherwise wrongful. As such, Defendant is not liable for exemplary or enhanced
22   damages since no Defendant or any of its officers, directors, employees, or managing agents
23   acted intentionally, wantonly, or willfully to commit any infringing or otherwise unlawful
24   act proscribed under federal law as alleged in the Complaint.
25          48.     Adequacy of Remedy at Law: The alleged injury or damages suffered by
26   Plaintiff, if any, and if proven, could be adequately compensated by damages. Accordingly,
27   Plaintiff has a complete and adequate remedy at law and is not entitled to seek or obtain
28   equitable relief.
                                                  5
       Case 2:20-cv-00491-SMB Document 16 Filed 04/15/20 Page 6 of 8




 1          49.    Fair Use (Derivative Work): The claim of copyright infringement is barred in
 2   whole or in part on the grounds that Defendant’s use of, reproduction of, display of,
 3   performance of, and/or creation of a derivative work based on any of Plaintiff’s photographs
 4   is a fair use of the work under Section 107 of the Copyright Act (17 U.S.C. § 107).
 5          50.    Fair Use (Copyrighted Work): The claim of copyright infringement is barred
 6   in whole or in part on the grounds that Defendant’s creation, use, display, reproduction, or
 7   performance of any of Plaintiff’s photographs is a fair use under Section 107 of the
 8   Copyright Act (17 U.S.C. § 107).
 9          51.    Independent Creation: Plaintiff’s claim fails as a matter of law because
10   Defendant independently created the alleged infringing work without copying any of
11   Plaintiff’s photographs.
12          52.    Third Party Liability: Plaintiff’s claims are barred to the extent that the acts
13   and/or omissions of persons or entities other than Defendant caused and contributed to the
14   alleged damage of which Plaintiff complains against Defendant.
15          53.    Reservation of Rights: Defendant reserves the right to add, amend, or
16   withdraw any one or more affirmative defenses as further investigation or discovery so
17   dictates.
18                                          Jury Demand
19          54.    Pursuant to Fed. R. Civ. P. 38, Defendant demands a jury as to issues so
20   triable.
21                                        Prayer for Relief
22          WHEREFORE, Defendant respectfully requests that the Court:
23          A.     Enter judgment in Defendant’s favor on Plaintiff’s claims, dismissing the
24   claims with prejudice.
25          B.     Award Defendant its reasonable costs and fees, including attorneys’ fees
26   pursuant to 17 U.S.C. § 505.
27          C.     Grant Defendant such other and further relief as the Court may deem just and
28   proper.
                                                   6
     Case 2:20-cv-00491-SMB Document 16 Filed 04/15/20 Page 7 of 8




 1     RESPECTFULLY SUBMITTED this 20th day of April, 2020.
 2
                            MotoSalas Law, PLLC
 3
 4                          By:/s/Kenneth M. Motolenich-Salas
 5                          Kenneth M. Motolenich-Salas (027499)
                            16210 North 63rd Street
 6                          Scottsdale, Arizona 85254
 7                          ken@motosalaslaw.com
                            (202) 257-3720
 8                          Attorney for Defendant Spyderpunk LLC
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         7
       Case 2:20-cv-00491-SMB Document 16 Filed 04/15/20 Page 8 of 8




 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on this 20th day of April, 2020, I electronically transmitted the
 3   foregoing document and all exhibits thereto to the Clerk’s Office using the CM/ECF
 4   System for filing and transmittal of a Notice of Electronic Filing to all CM/ECF registrants
 5   of record in this matter.
 6   By: /s/ Kenneth M. Motolenich-Salas
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   8
